DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: a unit for beam deflection in claim 9.
The corresponding structures are identified in the specification for a unit for beam deflection in paragraphs [0063, 0065, and 0072]. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Basiji discloses a system having a beam splitter 112 is employed to divert a portion of light from an object 102a to light sensitive detector 116b, and a portion of light from object 102a to TDI imaging detector 118; in the light path directed toward TDI imaging detector 118, there is a plurality of stacked dichroic filters 114, which separate light from object 102a into a plurality of wavelengths. One of lenses 108 is used to form an image of object 102a on TDI imaging detector 118. 
Basiji does not disclose a method for imaging a sample, comprising focusing a first excitation radiation into a volume of the sample, capturing a first detection radiation caused by the first excitation radiation and evaluated in respect of a form of its wavefront, manipulating a second excitation radiation, which is focused into a volume of the sample, on the basis of the evaluation results by virtue of a spatial phase distribution of the second excitation radiation being set in a pupil plane in order to correct the ascertained deviations of the wavefront, scanning a 
Basiji does not disclose an apparatus for imaging a sample, comprising the following in an illumination beam path: at least one light source for providing a first excitation radiation and a second excitation radiation, an objective for focusing the first and the second excitation radiation into an object plane to be captured of the sample, a unit for beam deflection, by means of which the object plane to be captured is scanned or can be scanned by means of the first and the second excitation radiation, a wavefront manipulator for manipulating the second excitation radiation, and 25the following in a detection beam path: a beam splitter for separating first or second excitation radiation from, firstly, a first detection radiation caused by the first excitation radiation and, secondly, a second detection radiation caused by the second excitation radiation, an image detector for capturing the second detection radiation as image data, and a wavefront detector for capturing wavefronts of the first detection radiation, and also an evaluation and control unit for evaluating captured data of the wavefronts of the first detection radiation and for driving the wavefront manipulator on the basis of the evaluation results, and further comprising optical means for generating at least two partial beams of the second excitation radiation in the illumination beam path and wherein the image detector is embodied for simultaneous, separate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425